 

Exhibit 10.6

 

ABSOLUTE GUARANTY OF PAYMENT AND PERFORMANCE

 

THIS ABSOLUTE GUARANTY OF PAYMENT AND PERFORMANCE (hereinafter referred to as
the “Guaranty”), made to be effective as of April 17, 2020, by each of H-Cyte
Management LLC, a Delaware limited liability company, Lung Institute Tampa, LLC,
a Delaware limited liability company, Cognitive Health Institute Tampa, LLC, a
Delaware limited liability company, and Medovex Corp., a Nevada corporation
(collectively, “Guarantor”) for the benefit of the Purchasers (as defined in the
Purchase Agreement).

 

BACKGROUND

 

Pursuant to the terms of a certain Secured Convertible Note and Warrant Purchase
Agreement (the “Purchase Agreement”) by and among the Purchasers signatory
thereto and H-Cyte, Inc., a Nevada corporation (“Borrower”), the Purchasers have
made certain extensions of credit to Borrower (the “Loans”), as evidenced by
Secured Convertible Promissory Notes of even date herewith, in the aggregate
original principal amount of $3,235,570 (the “Notes”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.

 

Guarantor is a direct or indirect subsidiary of Borrower and, as a result, will
benefit from the making of the Loans to Borrower by the Purchasers.

As a condition to making the Loans, the Purchasers are requiring Guarantor to
execute and deliver this Guaranty to the Purchasers. Guarantor acknowledges that
the Purchasers will rely on this Guaranty in making the Loans to Borrower.

 

AGREEMENTS

 

Guarantor agrees as follows:

 

1. Background. The foregoing background is true and correct and is incorporated
by reference for all purposes as if fully set forth in this Guaranty.

 

2. Guaranty of Obligation. Guarantor irrevocably and unconditionally guarantees
to Purchasers the prompt payment and performance when due of the Guaranteed Debt
(as defined below).

 

3. Definition of Guaranteed Debt. As used in this Agreement, the term
“Guaranteed Debt” means the obligations of the Borrower under the Purchase
Agreement and the other Transaction Documents and the costs and expenses of
Purchasers (including court costs and reasonable attorneys’ fees) incurred by
the Purchasers in the enforcing or preserving of their rights under the
Transaction Documents, including this Guaranty.

 

   

 

 

4. Payment by Guarantor. If all or any part of the Guaranteed Debt shall not be
paid when due (after expiration of applicable grace periods), whether at
maturity or earlier by acceleration or otherwise, Guarantor shall, promptly upon
demand by FWHC Bridge, LLC (the “Lead Purchaser”) on behalf of all Purchasers,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate or acceleration or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Guaranteed Debt to the Purchasers at the Lead Purchaser’s principal
office set forth in the preamble hereof or at such other place as the Lead
Purchaser designates in writing to Guarantor. Any term or provision of this
Agreement or any other Transaction Document to the contrary notwithstanding, the
maximum aggregate amount for which any Guarantor shall be liable hereunder shall
not exceed the maximum amount for which any Guarantor can be liable without
rendering this Agreement or any other Transaction Document, as it relates to any
Guarantor, subject to avoidance under applicable laws, statutes, rules and
regulations relating to fraudulent conveyance or fraudulent transfer (including
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable law) (collectively, “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Agreement for purposes of Fraudulent Transfer Laws shall
take into account any right of contribution of any Guarantor and, for purposes
of such analysis, give effect to any discharge of intercompany debt as a result
of any payment made under this Agreement.

 

5. No Duty to Pursue Others. It shall not be necessary for the Purchasers (and
Guarantor hereby waives any rights which Guarantor may have to require the
Purchasers), in order to enforce such payment by Guarantor, first to (a)
institute suit or exhaust its remedies against Borrower or any other guarantors
of the Guaranteed Debt, (b) enforce the Purchasers’ rights against any security
which shall ever have been given to secure the Guaranteed Debt, (c) join
Borrower or any others liable on the Guaranteed Debt in any action seeking to
enforce this Guaranty, or (d) resort to any other means of obtaining payment of
the Guaranteed Debt. The Purchasers shall not be required to mitigate damages or
take any other action to reduce, collect or enforce the Guaranteed Debt.
Guarantor acknowledges that the Purchasers have been induced by this Guaranty to
make the Loans hereinabove described, and this Guaranty shall, without further
reference or assignment, pass to, and be relied upon and enforced by, any
successor or participant or assignee of any Purchaser in and to any liabilities
or obligations of Borrower.

 

6. Waiver of Notices. Guarantor agrees to the provisions of the Transaction
Documents, and waives notice of (a) any loans or advances made by the Purchasers
to Borrower, (b) acceptance of this Guaranty, (c) any amendment or extension of
the Note or of any other instrument or document pertaining to all or any part of
the Guaranteed Debt, or (d) any other action at any time taken or omitted by a
Purchaser, and, generally, all demands and notices of every kind in connection
with this Guaranty and any documents or agreements evidencing, securing or
relating to any of the Guaranteed Debt and the obligations hereby guaranteed.

 

7. Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and not a guaranty of collection.

 

8. Guarantor’s Representations. Guarantor makes the following representations:

 

(a) Review of Transaction Documents. The Guarantor has received and reviewed the
Purchase Agreement, the Notes and the other Transaction Documents.

 

(b) Non-contravention. The execution, delivery and performance by Guarantor of
this Guaranty does not contravene or result in a default under (i) any
contractual restriction binding on or affecting the Guarantor, (ii) any court
decree or order binding on or affecting the Guarantor or (iii) any requirement
of applicable law binding on or affecting the Guarantor.

 

 2 

 

 

(c) Approvals. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other person (other than those
that have been duly obtained or made and which are in full force and effect) is
required for the consummation of this Guaranty or the due execution, delivery or
performance by Guarantor of this Guaranty.

 

(d) Validity. This Guaranty has been duly executed and delivered and constitutes
the legal, valid and binding obligations of Guarantor, enforceable against the
Guarantor in accordance with its terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws from time to time in effect affecting creditors’
rights generally and by general principles of equity).

 

(e) Pending Litigation. There is no litigation or other proceeding (including
any government audit inspection, indictment, hearing, charge, proceeding or
other investigation) pending or, to the knowledge of Guarantor, threatened
against or affecting Guarantor, or the assets of Guarantor, and there is no
litigation or other proceeding which questions the validity of this Guaranty or
of any action taken or to be taken pursuant to or in connection with the
provisions of this Guaranty.

 

(f) Financial Information. Guarantor is solvent and the execution of this
Guaranty does not and will not render the Guarantor insolvent. Any financial
statements of Guarantor furnished by Guarantor to the Purchasers do not, nor
does this Guaranty, contain any untrue statement of a material fact or omit a
material fact necessary to make the statements contained therein or herein not
misleading.

 

(g) Taxes. Guarantor has filed, or caused to be filed, all tax returns required
by law to be filed by Guarantor and has paid all taxes shown to be due and
payable by Guarantor on said returns or on any assessments made against it.
Guarantor has not been given or been requested to give a waiver of statute of
limitations relating to the payment of Federal, state or local taxes.

 

9. Tax Returns. Guarantor shall deliver a complete copy of their federal tax
returns, including all schedules, to the Lead Purchaser within thirty (30) days
after filing same. Further, Guarantor hereby consents to the Lead Purchaser
obtaining credit reports examining the credit history of Guarantor from time to
time while the Loans remain outstanding.

 

10. Payment of Expenses. In the event that Guarantor should breach or fail
timely to perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by the Lead Purchaser, pay the Lead Purchaser all costs and expenses
(including court costs and reasonable attorneys’ fees) incurred by the Lead
Purchaser in the enforcement hereof or the preservation of the Purchasers’
rights hereunder.

 

 3 

 

 

11. Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, a Purchaser must rescind or restore any
payment, or any part thereof, received by such Purchaser in satisfaction of the
Guaranteed Debt, any prior release or discharge from the terms of this Guaranty
given to Guarantor by such Purchaser shall be without effect, and this Guaranty
shall remain in full force and effect. It is the intention of Borrower and
Guarantor that Guarantor’s obligations hereunder shall not be discharged except
by Guarantor’s performance of such obligations and then only to the extent of
such performance.

 

12. Joint Obligations. Guarantor and any other guarantors, whether under this
Guaranty or another guaranty in favor of the Purchasers and entered into in
connection with the Loans, shall be jointly and severally liable for payment of
the Guaranteed Debt. This Guaranty may be enforced against one guarantor
separately or against more than one or all guarantors jointly.

 

13. Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following, and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
Guarantor hereby waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

 

(a) Modifications, etc. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Debt, or of any
Transaction Document.

 

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by the Purchasers to Borrower.

 

(c) Invalidity of Guaranteed Debt. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever.

 

(d) Release of Obligors. Any full or partial release of the liability of
Borrower, any co-guarantors or of any other person liable on the Guaranteed
Debt.

 

(e) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Guaranteed
Debt.

 

(f) Release or Sale of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral at any
time securing payment of the Guaranteed Debt or any failure to sell any
collateral in a commercially reasonable manner or as otherwise required by law.

 

(g) Care and Diligence. The failure of the Lead Purchaser or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral at any time securing payment of the Guaranteed Debt.

 

(h) Status of Liens. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Debt shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other security interest
or lien.

 

 4 

 

 

(i) Offset. Any existing or future right of offset, claim or defense of Borrower
against the Purchasers, or any other party (other than a defense of payment of
the Guaranteed Debt), whether such right of offset, claim or defense arises in
connection with the Guaranteed Debt (or the transactions creating the Guaranteed
Debt) or otherwise.

 

(j) Merger. The reorganization, merger or consolidation of Borrower into or with
any other corporation or entity.

 

(k) Legal Proceedings. The commencement, existence or completion of any
proceeding against the Borrower or otherwise related to the collection and
enforcement of the Guaranteed Debt.

 

(l) Limitation of Liability. Any limitation on the full personal liability of
the Borrower for payment of the Guaranteed Debt or under any document or
agreement executed in connection with the Guaranteed Debt.

 

(m) Bankruptcy Proceedings. The receivership, insolvency, bankruptcy or other
proceedings affecting Borrower or any of Borrower’s property, Guarantor or any
other person or entity.

 

(n) Preference. Any payment by Borrower to a Purchaser is held to constitute a
preference under bankruptcy laws, or for any reason a Purchaser is required to
refund such payment or pay such amount to Borrower or someone else.

 

(o) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Guaranteed Debt, or the security and collateral
therefor, whether or not such action or omission prejudices Guarantor or
increases the likelihood that Guarantor will be required to pay the Guaranteed
Debt pursuant to the terms hereof; it is the unambiguous and unequivocal
intention of Guarantor that the Guarantor shall be obligated to pay the
Guaranteed Debt when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or not contemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Guaranteed Debt or the express release
by the Purchasers of the Guarantor’s obligations hereunder.

 

14. Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor for
borrowed money, whether now existing or hereafter arising. Guarantor
subordinates the Guarantor Claims to the Guaranteed Debt. Guarantor shall not
receive or collect, directly or indirectly, any amount upon the Guarantor Claims
while the Guaranteed Debt remains outstanding.

 

15. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, the Purchasers shall have the right to prove their
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to the Purchasers.

 

 5 

 

 

16. Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of its claims against the Borrower shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed Debt.

 

17. Waiver of Subrogation. Until all indebtedness of Borrower to the Purchasers
under the Transaction Documents is paid in full, Guarantor hereby waives any
right, claim or action that it may now or hereafter have against Borrower
arising out of, or in connection with, Guarantor’s obligations under this
Guaranty or the payment by Guarantor of all or any part of the Guaranteed Debt
including, without limitation, any right or claim for subrogation, contribution,
reimbursement, exoneration, or indemnity.

 

18. Waiver. No modification or waiver of any provision of this Guaranty, nor
consent to departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved.

 

19. Notices. Any notices or other communications required or permitted to be
given by this Guaranty must be given in writing and shall be deemed to have been
given when personally delivered or mailed by prepaid certified or registered
mail, return receipt requested, to the party to whom such notice or
communication is directed, to the address of such party set forth as shown
below:

 

  TO GUARANTOR: c/o H-Cyte, Inc.     201 E. Kennedy Blvd., Suite 700     Tampa,
FL 33602

 

  TO PURCHASERS: FWHC Bridge, LLC     1306 W. Kennedy Blvd.     Tampa, FL 33606

 

20. Governing Law. This Guaranty shall be governed, interpreted and construed
by, through and under the laws of the State of Florida, excepting, however, its
laws or principles regarding conflicts of laws or choice of laws. In any
litigation in connection with or to enforce this Guaranty, Guarantor irrevocably
consents to and confers personal jurisdiction on the courts of the State of
Florida sitting in Hillsborough County and the United States District Court for
the Middle District of Florida and expressly waives any objections as to venue
in any such courts. Nothing contained herein shall, however, prevent any
Purchaser from bringing any action or exercising any rights within any other
state or jurisdiction or from obtaining personal jurisdiction by any other means
available under applicable law.

 

21. Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty.

 

22. Entirety and Amendments. There are not unwritten oral agreements between the
parties. This Guaranty represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. This Guaranty may be amended only by an instrument in
writing executed by an authorized officer of the party against whom such
amendment is sought to be enforced.

 

23. Parties Bound; Assignment. This Guaranty shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives; provided, that Guarantor may not, without the prior
written consent of the Lead Purchaser, assign any of its rights, powers, duties,
or obligations hereunder.

 

24. Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this instrument under
seal the day and year first above written.

 

  GUARANTOR:         H-CYTE MANAGEMENT LLC         By:     Name:
                                 Title:           LUNG INSTITUTE TAMPA, LLC    
    By:     Name:     Title:           COGNITIVE HEALTH INSTITUTE TAMPA, LLC    
    By:     Name:     Title:           MEDOVEX CORP.         By:     Name:    
Title:  

 



Signature Page to Absolute Guaranty of Payment and Peformance: H-Cyte Bridge
Financing



 

   



 